PER CURIAM.
Appellant seeks review of his conviction of the crime of acquiring or obtaining or attempting to acquire or obtain possession of a controlled substance and an order of revocation of probation. He contends that he is entitled to reversal on the grounds that there was insufficient evidence adduced to support the conviction and revocation of probation.
We have carefully reviewed the record on appeal in the light of the controlling principles of law and have concluded that the appellant’s contentions are without merit; the evidence adduced was sufficient to support the judgment and order appealed and no reversible error has been made to appear.
Affirmed.